Case 2:20-cv-01437-ODW-AS Document 59 Filed 06/22/20 Page 1 of 4 Page ID #:1248




   1 Ethan J. Brown (SBN 218814)
       (ethan@bnsklaw.com)
   2 Geoffrey A. Neri (SBN 258802)
       (geoff@bnsklaw.com)
   3 BROWN, NERI, SMITH & KHAN LLP
       11601 Wilshire Blvd., Suite 2080
   4 Los Angeles, California 90025
       Telephone: (310) 593-9890
   5 Facsimile:   (310) 593-9980
   6
       Attorneys for Defendants
   7 Jose Hernandez, Silverio Coronado, Aurelio Zavaleta,
       Uzziel Joaquin, Jonathan Mendoza, David Mendoza,
   8 Benjamin Joaquin Garcia and Jose Luis Estrada

   9

  10                            UNITED STATES DISTRICT COURT
  11          CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
  12

  13
       SOCHIL MARTIN,                           Case No.: 2:20-CV-01437-OWD (ASx)
  14
                   Plaintiff,
                                                DEFENDANTS JOSE
  15
             v.                                 HERNANDEZ, SILVERIO
                                                CORONADO, AURELIO
  16 LA LUZ DEL MUNNDO, an                      ZAVALETA, UZZIEL JOAQUIN,
       unincorporated association, NAASON
  17 JOAQUIN GARCIA, an individual, EL          JONATHAN MENDOZA,
       CONSEJO DE OBISPOS, an                   BENJAMIN JOAQUIN GARCIA,
  18 unincorporated association, GILBERTO       AND JOSE LUIS ESTRADA’S
       GARCIA GRANADOS, an individual,
  19 JOSE HERNANDEZ, an individual,             REQUEST FOR JUDICIAL
       UZZIEL JOAQUIN, an individual,           NOTICE IN SUPPORT OF
  20 SILVERIO CORONADO, an
                                                OPPOSITION TO MOTION TO
       individual, AURELIO ZAVALETA, an
  21 individual, JOSE LUIS ESTRADA, an          INTERVENE AND STAY
       individual, JONATHAN MENDOZA,
  22 an individual, ALMA ZAMORA DE
                                                Date: July 13, 2020
  23
       JOAQUIN, an individual, BENJAMIN         Time: 1:30 p.m.
       JOAQUIN GARCIA, an individual,
       RAHEL JOAQUIN GARCIA, an                 Ctrm: 5D
  24   individual, ADORAIM JOAQUIN
  25
       ZAMORA, an individual, DAVID             Action filed: February 12, 2020
       MENDOZA, an individual and DOES 1
  26
       through 10, inclusive.
                                                [Filed concurrently: Opposition to
  27
                   Defendants.                  Motion to Intervene and Stay and
                                                Declaration of Geoffrey A. Neri]
  28

                                  REQUEST FOR JUDICIAL NOTICE
Case 2:20-cv-01437-ODW-AS Document 59 Filed 06/22/20 Page 2 of 4 Page ID #:1249




   1        TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
   2 RECORD:

   3        PLEASE TAKE NOTICE that Defendants Jose Hernandez, Silverio
   4 Coronado, Aurelio Zavaleta, Uzziel Joaquin, Jonathan Mendoza, David Mendoza,

   5 Benjamin Joaquin Garcia, and Jose Luis Estrada (the “Individual Defendants”) hereby

   6 request that this Court take judicial notice two transcripts of press conferences held

   7 by Plaintiff Sochil Martin.

   8        Federal Rule of Evidence 201 provides that courts may take judicial notice of
   9 facts that “can be accurately and readily determined by resort to sources whose

  10 accuracy cannot be questioned.” FRE 201(b)(2). The Individual Defendants request

  11 that the Court take judicial notice of the transcript attached to the Declaration of

  12 Geoffrey Neri (“Neri Decl.”) filed concurrently, for the fact that Plaintiff Sochil

  13 Martin held the press conferences, for which the transcripts represent occurred. See

  14 U.S. v. Cauble, 532 F. Supp. 804, n. 6 (E.D. Tex., 1982) aff’d, 757 F.2d 282 (5th Cir.

  15 1985) [taking judicial notice of the fact that programs broadcast by television stations

  16 were available to many viewers in the district]; Golub v. Gigamon Inc., 372 F. Supp.

  17 3d 1033, 1043 (N.D. Cal. 2019) [taking judicial notice of conference call transcripts

  18 and press releases that were referred to in plaintiff’s complaint].

  19        Based on the above authorities, the Individual Defendants request the Court
  20 take judicial notice of the following documents, which are attached to the concurrently

  21 filed declaration of Geoffrey A. Neri.

  22            • Ex. A– Transcript of February 13, 2020 “News Conference” held by
  23               Plaintiff Sochil Martin, and her attorneys, Jeff Anderson, Deborah
  24               Mallgrave, and Joshua Robbins.
  25

  26

  27

  28
                                REQUEST FOR JUDICIAL NOTICE
                                             1
Case 2:20-cv-01437-ODW-AS Document 59 Filed 06/22/20 Page 3 of 4 Page ID #:1250




   1
       DATED: June 22, 2020                  BROWN, NERI, SMITH & KHAN LLP
   2

   3                                         By:   /s/ Geoffrey A. Neri
   4
                                                     Geoffrey A. Neri

   5                                         Attorneys for Defendants Jose
                                             Hernandez, Silverio Coronado, Aurelio
   6                                         Zavaleta, Uzziel Joaquin, Jonathan
                                             Mendoza, David Mendoza,
   7                                         Benjamin Joaquin Garcia, and Jose Luis
                                             Estrada
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                              REQUEST FOR JUDICIAL NOTICE
                                           2
Case 2:20-cv-01437-ODW-AS Document 59 Filed 06/22/20 Page 4 of 4 Page ID #:1251




   1                           CERTIFICATE OF SERVICE
   2        I hereby certify that all counsel of record who are deemed to have consented
   3 to electronic service are being served with a copy of this document via the Court’s

   4 CM/ECF system on June 22, 2020.

   5

   6
       DATED: June 22, 2020                     BROWN, NERI, SMITH & KHAN LLP
                                                By:    /s/ Geoffrey A. Neri
   7                                                     Geoffrey A. Neri
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                             1
                                   CERTIFICATE OF SERVICE
